Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 1 of 13 PageID: 666



  BUCHANAN INGERSOLL & ROONEY PC
  Incorporated in Pennsylvania
  550 Broad Street, Suite 810
  Newark, NJ 07974
  Telephone: (973) 273-9800
  Christopher J. Dalton, Esq.

  One Oxford Centre
  301 Grant Street, 20th Floor
  Pittsburgh, PA 15219-1410
  Telephone: (412) 562-8841
  Stanley Yorsz, Esq.
  Attorneys for Defendant
  Coles Jersey Development Co., LLC

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

  TEXAS EASTERN TRANSMISSION,                :
  LP, a limited partnership of the State of  : Civil Action No. 14-167-SRC-CLW
  Delaware                                   :
                                             :
               Plaintiff,                    : RESPONSE TO STATEMENT OF
                                             :   UNDISPUTED MATERIAL
        v.                                   :            FACTS AND
                                             :   COUNTERSTATEMENT OF
  0.077 Acres of Land, More or Less, In      :   UNDISPUTED MATERIAL
  The City of Jersey City, Hudson County, :                  FACTS
  New Jersey; COLES JERSEY                   :
  DEVELOPMENT CO., LLC; OGDEN :
  REALTY CO.; JANE AND JOHN DOES :
  1 through 50 (fictitious name defendants); :
  and ABC BUSINESS ENTITIES 1                :
  through 50 (fictitious name defendants), :
                                             :
               Defendants.                   :
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 2 of 13 PageID: 667



        Defendant, Coles Jersey Development Co., LLC (“Coles Jersey”), by and

  through its undersigned counsel, sets forth the following Response to Statement of

  Undisputed Material Facts (DE 45-2) filed by Plaintiff Texas Eastern

  Transmission, LP (“Texas Eastern”) and Coles Jersey’s Counterstatement of

  Undisputed Material Facts in accordance with Local Civil Rule 56.1(a).

               RESPONSE TO TEXAS EASTERN’S STATEMENT
                   OF UNDISPUTED MATERIAL FACTS

        1.     Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 1.

        2.     Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 2.

        3.     Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 3.

        4.     Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 4.

        5.     Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 5.

        6.     Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 6.

        7.     Coles Jersey agrees, upon information and belief, with the facts set


                                          2
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 3 of 13 PageID: 668



  forth in Paragraph 7.

        8.     Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 8.

        9.     Coles Jersey agrees with the facts set forth in Paragraph 9.

        10.    Coles Jersey agrees with the facts set forth in Paragraph 10.

        11.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  11. The Purchase and Sale Agreement between Ogden Realty Co. (“Ogden”) and

  Hoboken Brownstone Company (“Hoboken Brownstone”) was for a contemplated

  conveyance, which did not transpire. Coles Jersey otherwise agrees with the

  remaining facts set forth in Paragraph 11.

        12.    Coles Jersey agrees with the facts set forth in Paragraph 12.

        13.    Coles Jersey agrees with the facts set forth in Paragraph 13.

        14.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  14. The survey does not depict “the approximate location of pre-existing electrical

  lines in the portion of Lot 7.” Ash Cert. Ex. C (DG-2). Coles Jersey otherwise

  agrees with the remaining facts set forth in Paragraph 14.

        15.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  15. CH Acquisitions 2 was the proposed purchaser of the property at interest

  pursuant to Hoboken Brownstone’s assignment of the Purchase and Sale

  Agreement with Ogden. Ash Cert., Ex. A, B. Hoboken Brownstone, on behalf of

                                            3
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 4 of 13 PageID: 669



  CH Acquisitions 2, reached a settlement of $3,500,000. Coles Jersey otherwise

  agrees with the remaining facts set forth in Paragraph 15.

        16.    Coles Jersey agrees with the facts set forth in Paragraph 16.

        17.    Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 17.

        18.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  18. Coles Jersey is without knowledge of Ogden’s counsel’s understanding of the

  “additional permanent easement area” or the June 24, 2013 correspondence

  between Paul Hennessey and Ogden’s counsel, as that correspondence is not

  appended to counsel’s certification.     Coles Jersey otherwise agrees with the

  remaining facts set forth in Paragraph 18.

        19.    Coles Jersey agrees with the facts set forth in Paragraph 19.

        20.    Coles Jersey agrees with the facts set forth in Paragraph 20.

        21.    Coles Jersey agrees with the facts set forth in Paragraph 21.

        22.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  22. Coles Jersey disagrees that Gans and Vallone were “[f]aced with potential

  litigation over the termination of the Contract of Sale with Ogden.” This statement

  is not supported by record citation. Gans and Vallone were aware that there was “a

  battle brewing” between Crescent Heights and Ogden. Deposition of Daniel Gans,

  1T80:5-81:2. Coles Jersey otherwise agrees with the remaining facts set forth in

                                            4
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 5 of 13 PageID: 670



  Paragraph 22.

        23.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  23. Bill Ackman was not a “former partner of Hoboken Brownstone” as stated.

  Bill Ackman was an investor in a prior development in Hoboken. Deposition of

  Dan Gans 1T72:3-12. Coles Jersey otherwise agrees with the remaining facts set

  forth in Paragraph 22.

        24.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  24. Coles Jersey did not agree that “Ogden would receive all the settlement

  proceeds from Spectra and there would be no allocation of the settlement including

  permanent easement rights for a portion of Block 6005, Lot 7.” Coles Jersey was

  unaware of any such agreement. Deposition of William Ackman, 75:4-78:16.

  Coles Jersey otherwise agrees with the remaining facts set forth in Paragraph 24,

  although the record citation does not fully support the statement.

        25.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  25. Coles Jersey Development Co., LLC was formed by Kevin T. O’Brien on July

  1, 2013, at the request of Dan Gans and George Vallone. Ash Cert., Ex. H, at p.

  82. Gans and Vallone assigned their interests in Coles Jersey Development Co.,

  LLC to TABLE Jersey LLC on July 2, 2013. Ash Cert., Ex. H, at p. 75-79. Coles

  Jersey otherwise agrees with the remaining facts set forth in Paragraph 25.

        26.    Coles Jersey agrees with the facts set forth in Paragraph 26.

                                            5
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 6 of 13 PageID: 671



        27.    Coles Jersey disagrees with the facts set forth in Paragraph 27. Dan

  Gans was not a “representative” of Coles Jersey; he was an “Authorized Person”

  permitted “to execute and deliver documents and agreements on behalf of Coles

  Jersey” but had no “power or authority to manage or otherwise conduct [Coles

  Jersey’s] affairs.” Ash Cert., Ex. H, Coles Jersey Limited Liability Company

  Agreement, §11 (DE 45-12, at p. 77); Deposition of Dan Gans 1T84: 5-6 (“So I

  was given the authority to be the signer for Bill Ackman at the closing.”).

        28.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  28. The release agreement was solely between Hoboken Brownstone and Ogden;

  Coles Jersey was not a party to that release. Ash Cert., Ex. H, at p. 72. Coles

  Jersey agrees that Dan Gans approved drafting the release agreement between

  Hoboken Brownstone and Ogden. Ash Cert., Ex. I.

        29.    Coles Jersey agrees with the facts set forth in Paragraph 29.

        30.    Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 30.

        31.    Coles Jersey agrees, upon information and belief, with the facts set

  forth in Paragraph 31.

        32.    Coles Jersey disagrees, in part, with the facts set forth in Paragraph

  32. Coles Jersey was not a party to any settlement among Texas Eastern, Ogden,

  and Hoboken Brownstone.         Coles Jersey disagrees that Dan Gans was a

                                            6
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 7 of 13 PageID: 672



  “representative” of Coles Jersey; Gans was an “Authorized Person” permitted “to

  execute and deliver documents and agreements on behalf of Coles Jersey” but had

  no “power or authority to manage or otherwise conduct [Coles Jersey’s] affairs.”

  Ash Cert., Ex. H, Coles Jersey Limited Liability Company Agreement, §11 (DE

  45-12, at p. 77). Coles Jersey otherwise agrees with the remaining facts set forth in

  Paragraph 32.

        33.    Coles Jersey disagrees with the facts set forth in Paragraph 33.

  Exhibit J to the Ash Certification does not contain any notation of “unrecorded

  permanent easement” and is dated October 17, 2013, more than three months after

  Coles Jersey purchased the property at issue. Ash Cert., Ex. J.

        34.    Coles Jersey agrees with the facts set forth in Paragraph 34.

        35.    Coles Jersey agrees with the facts set forth in Paragraph 35, but notes

  that it was not a party to any negotiations or agreements between or among

  Hoboken Brownstone, Ogden, and Texas Eastern.

       COUNTERSTATEMENT OF UNDISPUTED MATERIAL FACTS

        1.     William Ackman runs Pershing Square, a hedge fund. Deposition of

  Daniel Gans, 1T72:3-8. He is also a part-time real-estate investor. Deposition of

  William Ackman, 16:7-10 (“But just so you understand my life, I spen[d] 99

  percent of my business time on Pershing Square, and I spend 1 percent of my time

  on sort of personal investments. And my biggest personal investments are real

                                            7
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 8 of 13 PageID: 673



  estate related.”).

         2.     Dan Gans and George Vallone first met Ackman in 1987 or 1988; his

  father is a mortgage broker with whom Gans and Vallone had worked. Deposition

  of Daniel Gans, 1T71:21-72:2. In the late 1990s, Bill Ackman was an investor in

  the Maxwell House project that Gans and Vallone were working on in Hoboken.

  Deposition of Daniel Gans, 1T72:9-15; Deposition of William Ackman, 19:3-23.

         3.     In or around 2010 or 2011, Gans and Vallone approached Ackman

  about investing in the property at issue; Ackman visited the site, but was not

  interested. Deposition of William Ackman, 20:24-22:1.

         4.     In 2013, Gans and Vallone called Ackman to inform him they had

  found an investor for the property, Bruce Menin, whom Ackman knew; Gans and

  Vallone asked Ackman to act as a reference to Menin, which he did. Deposition of

  William Ackman, 23:24-24:17, 27:5-28:4.

         5.     On April 13, 2013, Gans and Vallone, on behalf of Hoboken

  Brownstone, assigned the Purchase and Sale Agreement for the Ogden property to

  CH Acquisitions 2, LLC, an affiliate of Crescent Heights, with Ogden’s consent.

  Ash Cert., Ex. B.      Menin was one of the principals of Crescent Heights.

  Deposition of Daniel Gans, 1T77:17-20.

         6.     The Purchase and Sale Agreement required the closing to occur on

  Friday June 28, 2013. Ash Cert., Ex. A, Article 6.1.

                                           8
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 9 of 13 PageID: 674



        7.    On June 28, 2013, Crescent Heights informed Gans and Vallone that

  it would not close on the property because of concerns about obtaining clear title,

  among other things. Deposition of Daniel Gans, 1T77:14-77:25, 1T74:13-16. As

  a result, the Purchase and Sale Agreement terminated. Deposition of Daniel Gans,

  1T73:25-74:4, 1T76:20-22.

        8.    Gans and Vallone contacted Ogden to try to extend the Purchase and

  Sale Agreement; Ogden insisted the Agreement was terminated, and the only way

  it would sell the property was an all-cash deal, within the next several days.

  Deposition of Daniel Gans, 79:6-17.

        9.    Gans and Vallone then reached out to Ackman seeking his assistance

  in bringing Menin, and Crescent Heights, back to the deal. Deposition of William

  Ackman, 28:25-29:11; Deposition of Daniel Gans, 79:18-80:4.

        10.   Ackman suggested Gans and Vallone provide Menin with factual

  details addressing the issues Menin was concerned about, to explain any

  misunderstandings, and to follow up with a call to Menin. Deposition of William

  Ackman, 30:1-7. Ackman was going to see Menin at a barbecue that weekend and

  offered to put in a good word for Gans and Vallone. Id., 31:21-33:1.

        11.   When it became clear that Crescent Heights would not come back to

  the deal, Gans and Vallone contacted Ackman to see if he would take over the

  transaction. Deposition of William Ackman, 43:15-25.

                                          9
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 10 of 13 PageID: 675



        12.    Gans and Vallone met with Ackman and his father the night of

  Monday July 1, 2013. Deposition of William Ackman, 56:20-57:23, Declaration

  of Christopher J. Dalton, Ex. B (Deposition Exhibit WA-6).

        13.    Ackman told Gans and Vallone that he would consider the

  investment. Deposition of William Ackman, 68:19-22. However, Ackman was

  “waffling about whether or not to do this deal” and sent an email to his real-estate

  lawyer later that night saying he had decided not to move forward. Deposition of

  William Ackman, 67:20-25, 68:19-25; 36:23-37:1 (“I was up and down as to

  whether to do it or not.”).

        14.    Ackman contacted Gans and Vallone the next day, July 2, 2013, to tell

  them his decision; as Ackman testified, Vallone “talked me back off the cliff and

  convinced me to go forward.” Deposition of William Ackman, 68:6-9.

        15.    The closing took place on July 3, 2013.       Deposition of William

  Ackman, 68:1-4. The deal essentially came together in a day or two. Id., 34:9-16.

  Ackman “literally did no due diligence on this property. We just didn’t have the

  time.” Id., 40:22-24.

        16.    Ackman’s primary—if not exclusive—concern when purchasing the

  property was to ensure he got “good title to the property, again, we’re buying

  without a contract, we’re buying without anything. You know, no reps, nothing.”

  Deposition of William Ackman, 53:5-7; 69:16-17 (“I wasn’t going to buy the

                                          10
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 11 of 13 PageID: 676



  property unless we got good title.”). The transaction closed without a purchase and

  sale agreement. Id. at 55:1-4. It was an all-cash deal—“basically you wire the

  money tomorrow and you own the property.” Id. at 54:20-25.

        17.    Coles Jersey Development Co., LLC was formed on July 1, 2013.

  Ash Cert., Ex. H, at p. 82. At the time of the closing, Ackman was, through

  companies he controlled, the sole member of Coles Jersey. Deposition of William

  Ackman, 73:18-21.

        18.    Gans attended the closing on behalf of Coles Jersey. Deposition of

  William Ackman, 74: 5-7.      Gans was an “Authorized Person” permitted “to

  execute and deliver documents and agreements on behalf of Coles Jersey” but had

  no “power or authority to manage or otherwise conduct [Coles Jersey’s] affairs.”

  Ash Cert., Ex. H, Coles Jersey Limited Liability Company Agreement, §11 (DE

  45-12, at p. 77).

        19.    While Ackman understood, at the time of closing, that there was an

  easement for a pipeline on the property (Deposition of William Ackman, 75:4-10),

  he was unaware of any prior litigation between Ogden and the pipeline company

  (id., 75:23-76:1); he was unaware of whether Gans, Vallone, or Hoboken

  Brownstone had engaged in any sort of settlement with the pipeline company (id.,

  76:22-77:1); he was unaware of whether the seller, Ogden, had made it a condition

  of sale that the buyer give up any claims to condemnation proceeds (id., 49:25-

                                          11
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 12 of 13 PageID: 677



  50:4, 70:2-5, 77:2-6); he was unaware of whether Crescent Heights’s title concerns

  specifically related to Block 6005, Lot 7. Id., 78:12-16.

        20.    As Ackman testified, “I actually didn’t even realize you could sort of

  do a deal without a contract. And my lawyer told me, make sure you get good

  title. If you got good title I’ll tell you, you can wire the money. That’s what I

  knew.” Deposition of William Ackman, 77:17-22.

        21.    In October 2013, Texas Eastern’s counsel contacted Gans to obtain an

  easement for the property that is the subject of this lawsuit, a portion of Block

  6005, Lot 7. Deposition of Daniel Gans, 2T259:11-6. Gans understood that it

  related to the settlement that had been reached between Texas Eastern and Ogden

  in the spring of 2013, but he was “dumbfounded at the time” because he thought

  the easement rights had been resolved prior to the Coles Jersey closing. Id., 260:3-

  10.

        22.    While the Seller’s Affidavit of Title which Ogden executed at the

  closing contained an exception for an easement to Texas Eastern across Block

  6005, Lot 13, it did not contain an exception for an easement to Texas Eastern on

  Block 6005, Lot 7. Ash Cert., Ex. H, Affidavit of Title, §7 (DE 45-12, at p. 12).

        23.    In the fall of 2013, Ackman learned that there was a dispute over a

  portion of the property relating to the pipeline, which dispute is the subject of this

  action. Deposition of William Ackman, 78:17-79:6.

                                           12
Case 2:14-cv-00167-SRC-CLW Document 50-2 Filed 11/19/18 Page 13 of 13 PageID: 678



                               s/Christopher J. Dalton
                               Christopher J. Dalton, Esq.
                               BUCHANAN INGERSOLL & ROONEY PC
                               550 Broad Street, Suite 810
                               Newark, NJ 07974

                               Stanley Yorsz, Esq. (pro hac vice)
                               BUCHANAN INGERSOLL & ROONEY PC
                               One Oxford Centre
                               301 Grant Street, 20th Floor
                               Pittsburgh, PA 15219-1410

                               Attorneys for Defendant
                                Coles Jersey Development Co., LLC

  Dated: November 19, 2018




                                       13
